UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-4624



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


PATRICK LEON LITTLE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. James A. Beaty, Jr., District
Judge. (CR-98-189)


Submitted:   March 20, 2000                 Decided:   April 3, 2000


Before WILKINS, NIEMEYER, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter Thaniel Johnson, Jr., Juanita Boger Allen, Greensboro, North
Carolina, for Appellant. Walter C. Holton, Jr., United States At-
torney, Robert A.J. Lang, Assistant United States Attorney, Greens-
boro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Patrick Leon Little appeals from a 240-month sentence imposed

following his guilty plea to possession with the intent to distrib-

ute crack cocaine, 21 U.S.C. § 841(a) (1994).   We have reviewed the

briefs and the record and find that the district court did not

abuse its discretion in refusing to permit Little to withdraw his

plea.    See United States v. Moore, 931 F.2d 245, 248 (4th Cir.

1991).   We further find that, even assuming that a motion for the

appointment of substitute counsel was properly pending before the

district court, the court did not abuse its discretion when it did

not continue the sentencing hearing and appoint substitute counsel.

See United States v. Mullen, 32 F.3d 891, 895 (4th Cir. 1994).   Ac-

cordingly, we affirm Little’s conviction and sentence. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                 2